Dykman, J.
(dissenting).—This is an action for damages resulting to the plaintiff for personal injuries to himself and the destruction of his horses and wagon.
The plaintiff resided on the east side of the West Shore Eailroad, which is operated by the defendant, and there is a private lane leading from his house across the railroad to the public highway. The railroad at that point runs nearly north and south.
On the day of the accident, the plaintiff started from his house with two horses before a large wagon. He was driving the horses himself, and his wife was on the same seat with him at his left, and his son preceded them to open the gate at the railroad crossing. After he drove through the gate and his horses had reached the spaces between the two tracks of the railroad, with their hind feet between the rails of the east track, a train bound north, and running on the east track struck the team and killed both the horses, broke *534the wagon, killed the wife of the plaintiff, and inflicted very severe injuries upon him.
The cause was tried at the circuit, and at the close of the testimony on the part of the plaintiff, the complaint was dismissed for want of proof to show the plaintiff free from contributory negligence.
The plaintiff excepted to the decision, and has appealed from the judgment.
Our conclusion, after a full and careful examination of the testimony, is that the plaintiff failed to prove the absence of contributory negligence, and that the judgment should be affirmed with costs.